State of New York
Court of Appeals
                                                           This memorandum is uncorrected and subject to
                                                         revision before publication in the New York Reports.




 No. 46 SSM 6
 Dawn Stefaniak,
          Plaintiff,
      v.
 NFN Zulkharnain,
          Appellant.
 Roberta L. Reedy, as
 Administrator of the Estate of
 Kevin M. Reedy, Deceased,
          Respondent.




 Submitted by Michael A. Rosenhouse, for appellant.
 Respondent precluded.




 On review of submissions pursuant to section 500.11 of the Rules, February 2020 order of
 the Appellate Division insofar as appealed from and July 2014 order of the same court
 insofar as brought up for review, reversed, with costs, and motion for an award of attorney's
 fees against defendant denied. Under the circumstances here, the attorney's motion to be
 appointed, nunc pro tunc, pursuant to 22 NYCRR 36.2 (b) (2), should have been denied
 (see generally Gletzer v Harris, 12 NY3d 468, 476 [2009]). Chief Judge DiFiore and
 Judges Rivera, Stein, Garcia and Wilson concur. Judge Fahey took no part.


 Decided April 29, 2021